

Exhibit 10.1(d)


EXECUTION COPY


FOURTH AMENDMENT TO THE CREDIT AGREEMENT
 
FOURTH AMENDMENT, dated as of March 18, 2005 (the “Amendment”), to the Credit
Agreement, dated as of January 31, 2003, as amended by the First Amendment dated
as of March 19, 2003, the Second Amendment dated as of December 3, 2003 and the
Third Amendment and First Waiver dated as of October 7, 2004 (the “Credit
Agreement”), among VIASYSTEMS GROUP, INC. (“Holdings”), VIASYSTEMS, INC. (the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement as provided herein; and
 
WHEREAS, the parties hereto are willing to agree to such amendment, but only
upon the terms and subject to the conditions set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 

1.  
Defined Terms. Unless otherwise defined herein, capitalized terms that are
defined in the Credit Agreement are used herein as therein defined.

 

2.  
Amendment to Subsection 1.1—New Definitions. Subsection 1.1 of the Credit
greement is hereby amended by adding the following definitions in the
appropriate alphabetical order:

 
“Specified Charges”: losses from operations at the Specified Closed Facilities
and cash costs and charges related to the closing of operations and the
termination of employees at the Specified Closed Facilities, in an aggregate
amount not to exceed $26,100,000.


“Specified Closed Facilities”: Facilities located in Echt, The Netherlands and
Canada.



3.  
Amendment to Subsection 1.1—Consolidated EBITDA. The definition of “Consolidated
EBITDA” contained in subsection 1.1 of the Credit Agreement is hereby amended by
adding the following new subclause (xii) to the end of clause (A) thereof:



“and (xii) Specified Charges”



4.  
Amendment to Subsection 11.6. Subsection 11.6 of the Credit Agreement is hereby
amended by adding the following new paragraph (j) after paragraph (i) thereof:


--------------------------------------------------------------------------------



“(j) the sale or other transfer of any assets relating to the Specified Closed
Facilities for 100% cash so long as the proceeds thereof are distributed to the
Borrower or a Domestic Subsidiary within 90 days after receipt.



5.  
Amendment to Subsection 11.9. Subsection 11.9 of the Credit Agreement is hereby
amended by adding the following new paragraph (m) after paragraph (l) thereof:



“(m) Investments in Foreign Subsidiaries to the extent necessary to fund
Specified Charges, so long as such amounts are applied for such purpose within
90 days after being invested in the relevant Foreign Subsidiary.



6.  
Amendment to Subsection 11.19. Subsection 11.19 of the Credit Agreement is
hereby amended by adding the following proviso to the end thereof:



“provided, that, in addition to the amount described in this clause (ii),
amounts necessary to fund Specified Charges may be held by Foreign Subsidiaries
so long as such amounts are applied for such purpose within 90 days after being
invested in the relevant Foreign Subsidiary”
 

7.  
Amendment to Subsection 11.20. Subsection 11.20 of the Credit Agreement is
hereby amended by replacing the parenthetical at the end thereof with the
following:



“(plus the Net Cash Proceeds from the sale of the assets set forth on Schedule
11.20 and any Specified Charges).”
 

8.  
Conditions to Effectiveness. This Amendment shall become effective upon the date
when the following conditions are satisfied or waived:

 
(a) Amendment to Credit Agreement. The Administrative Agent shall have received
counterparts of this Amendment, duly executed and delivered by Holdings and the
Borrower;
 
(b) Lender Consent Letters. The Administrative Agent shall have received Lender
Consent Letters (or facsimile or electronic transmissions thereof) with respect
to this Amendment, duly executed and delivered by the Required Lenders,
consenting to the execution of this Amendment by the Administrative Agent;
 
(c) Consent Fee. The Administrative Agent shall have received, for the account
of each Lender that has submitted to the Administrative Agent an executed Lender
Consent Letter no later than 5:00 p.m., New York City time, on March __, 2005, a
consent fee in an amount equal to 0.05% of the aggregate amount of each such
Lender’s Assumed Letter of Credit Commitment, Revolving Credit Commitment and
outstanding principal amount of Tranche B Term Loan;
 
(d) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the transactions (including
the amendments to the Credit Agreement) contemplated herein; and
 
(e) Representations and Warranties. Each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents shall be true
and correct in all material respects on and as of the date hereof, before and
after giving effect to the effectiveness of this Amendment, as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to a specific earlier date, in which case such representations
and warranties were true and correct as of such earlier date.
 


--------------------------------------------------------------------------------





 

9.  
Continuing Effect of the Credit Agreement. This Amendment shall not constitute
an amendment or waiver of any provision of the Credit Agreement not expressly
referred to herein and shall not be construed as an amendment, waiver or consent
to any further or future action on the part of the Credit Parties that would
require an amendment, waiver or consent of the Lenders or the Administrative
Agent. Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.

 

10.  
Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or other
suitable means of electronic transmission of a signed counterpart, such as a pdf
file), and all of said counterparts taken together shall be deemed to constitute
one and the same instrument.

 

11.  
GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 

 
VIASYSTEMS GROUP, INC.
         
By:
/s/ David J. Webster
 
Name:
David J. Webster
 
Title:
Chief Administrative Officer






 
VIASYSTEMS, INC.
         
By:
/s/ David J. Webster
 
Name:
David J. Webster
 
Title:
Chief Administrative Officer




 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
         
By:
/s/ Edmond DeForest
 
Name:
Edmond DeForest
 
Title:
Vice President


